                                                                                   SO ORDERED.


                                                                                   Dated: May 21, 2021



1
2
                                                                                   Daniel P. Collins, Bankruptcy Judge
3                                                                                  _________________________________

4
5                                UNITED STATES BANKRUPTCY COURT

6                                     FOR THE DISTRICT OF ARIZONA

7    In re:                                                  )      Chapter 13 Proceedings
                                                             )      Case No.: 2:21-bk-01383-DPC
8    SHIRLEY STONE and                                       )
9    JOHN WINSTON STONE                                      )
                                                             )
10                 Debtors.                                  )                      JUDGMENT
11   In re the Matter of:                                    )
                                                             )
12                                                           )
     SHIRLEY STONE and
13   JOHN WINSTON STONE,                                     )
                                                             )
14                                                           )
                        Movant,
15                                                           )
     and,                                                    )
16                                                           )
17   REOMJB, LLC                                             )
                                                             )
18                                                           )
                        Respondent.
19                                                           )
20              Before this Court is Shirley Stone’s (“Mrs. Stone”) and John Winston Stone’s
21   (“Mr. Stone”) (collectively, the “Debtors”) Motion for Damages from an Automatic Stay
22   Violation 1 (“Motion”) against REOMJB, LLC (“Landlord”). On May 20, 2021 the Court
23   held an evidentiary hearing on the Motion. The Court placed its findings on the record
24   holding that the Landlord willfully violated the automatic stay and that the Debtors are to
25   be paid damages by the Landlord, all pursuant to 11 U.S.C. § 362(k). The Court’s oral
26   ruling on the record is incorporated in this Judgment. Wherefor, based on the foregoing:
27
28
29   1
         DE 23 and DE 36. “DE” references a docket entry in this administrative proceeding 2:21-bk-01383-DPC.

                                                              1



     Case 2:21-bk-01383-DPC               Doc 61 Filed 05/21/21 Entered 05/21/21 16:14:14                       Desc
                                           Main Document Page 1 of 2
1            IT IS HEREBY ORDERED that the Court awards emotional distress damages
2    against the Landlord and to Mrs. Stone in the amount of $500 and to Mr. Stone in the
3    amount of $1,000.
4            IT IS FURTHER ORDERED that the Landlord pay the Debtors $83.30 2 for costs
5    incurred in connection with this Motion.
6            IT IS FURTHER ORDERED that the Landlord remit payment in the amount of
7    $1,583.30 to the Debtors within five (5) business days from the date of entry of this
8    Judgment. This amount may not be offset against any amount the Landlord claims is owed
9    to it by the Debtors.
10           IT IS FURTHER ORDERED that interest will accrue on the amounts awarded
11   to Debtors at the federal rate specified in 28 U.S.C. § 1961, from the date of entry of this
12   Judgment until paid in full.
13           IT IS FURTHER ORDERED that, effective immediately, the Landlord and the
14   Landlord’s agents are permanently enjoined from violating the automatic stay in these
15   bankruptcy proceedings.
16
17           DATED AND SIGNED ABOVE.
18
19
20   COPY of the foregoing mailed by the BNC to:
21   Interested parties.
22
23
24
25
26
27
28   2
      The Debtors requested and the Court hereby awards $5 for paper used in printing pleadings related to this Motion,
     $45 for an ink cartridge used in printing pleadings related to this Motion, and $33.30 in gas used in driving to the
29   Court to file pleadings related to this Motion.

                                                              2



     Case 2:21-bk-01383-DPC              Doc 61 Filed 05/21/21 Entered 05/21/21 16:14:14                           Desc
                                          Main Document Page 2 of 2
